Citation Nr: 0730495	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-32 798	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to December 17, 2004 and in excess of 
70 percent since December 17, 2004.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for PTSD, effective April 14, 
2003, and assigned a disability rating of 30 percent.  The RO 
issued a notice of the decision in December 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in April 
2005.  Thereafter, in June 2005, the veteran submitted a  
correspondence, stating that "my condition keeps getting 
worse" and "I feel I should be 50% or more."  The RO 
provided a Statement of the Case (SOC) in September 2005, 
which continued the veteran's 30 percent PTSD rating (from 
April 14, 2003), and the veteran timely filed a substantive 
appeal that same month.  Thereafter, in January 2006, the 
veteran submitted another correspondence in which he stated 
that the "severity of my PTSD is making me unemployable."  
The RO provided a Supplemental Statement of the Case (SSOC) 
in February 2006, which assigned a disability rating of 70 
percent effective December 17, 2004.

Also in February 2006, the veteran submitted a claim for 
total disability based on individual unemployability (TDIU) 
as a result of his service-connected PTSD.  The RO has not 
yet adjudicated this claim.  It is referred to the RO for 
appropriate action.  The Board notes that, as the result of 
this decision, the veteran will be in receipt of a 100 
percent scheduler rating from February 8, 2006, thereby 
mooting the TDIU claim from that date.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  From April 14, 2003 through November 17, 2004, the 
veteran's PTSD was manifested by symptoms including 
nightmares, flashbacks, sleep disturbances, intrusive 
thoughts, and depressed mood, which was consistent with no 
more than occupational and social impairment with occasional 
decrease in work efficiency; his PTSD was not productive of 
occupational and social impairment with reduced reliability 
and productivity.

2.  From November 18, 2004 through December 16, 2004, the 
veteran's PTSD was manifested by symptoms including suicidal 
ideations, irritability, depressed mood and an inability to 
adapt to stressful circumstances at work, which is consistent 
with occupational and social impairment with deficiencies in 
most areas; it was not productive of total social and 
occupational inadaptability.

3.  From December 17, 2004 through February 7, 2006, the 
veteran's PTSD remained manifested by occupational and social 
impairment, with deficiencies in most areas; it was not 
productive of total social and occupational inadaptability.

4.  From February 8, 2006, the veteran's PTSD has been 
manifested by total social and occupational inadaptability 
with numerous PTSD symptoms, to include persistent thoughts 
of suicide.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD from April 14, 2003 through November 17, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 (2007). 

2.  The criteria for a staged rating of 70 percent for PTSD, 
but no more than 70 percent, from November 18, 2004 through 
December 16, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 
9411, 9440 (2007). 

3.  The criteria for a staged rating in excess of 70 percent 
for PTSD, from December 17, 2004, through February 7, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 (2007). 

4.  The criteria for a staged rating of 100 percent for PTSD 
from February 8, 2006 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed  to 
substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increase in his PTSD 
evaluation, namely, proof that this disability had grown in 
severity.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  He was also 
notified of the need to give VA any evidence pertaining to 
his claims.  The Board thus finds that the veteran received 
notice of the evidence needed to substantiate his PTSD higher 
rating claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

However, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in the October 2005 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

Although the RO did not advise the veteran of information 
relating to effective dates and disability ratings by letter, 
the entire period from the date of the grant of service 
connection until the present is under appellate review.  In 
addition, the 70 percent disability rating exceeds the 50 
percent rating requested by the veteran in his June 2005 
correspondence and, as the preponderance of the evidence is 
against even higher ratings, such notice with respect to a 
rating or effective date is rendered moot.  The veteran was 
also provided with notice as to the clinical findings needed 
for higher evaluations for his PTSD, as well as the 
assistance VA would provide.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the veteran's prejudice.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ)  
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA notification letter noted above was issued 
after the RO decision that is the subject of this appeal.  
However, the RO did supply rating notice in the September 
2005 SOC.  The SOC informed the veteran that his claim for an 
increased rating remained denied.  Specifically, the SOC 
explained why a rating higher than 30 percent after April 14, 
2003 was not warranted.  The Board issued the SOC after the 
veteran had filed his disagreement with the initial rating 
decision.  Thereafter, the veteran had ample time to submit 
additional evidence concerning the severity of his PTSD.  In 
addition, the RO readjudicated this claim, as demonstrated by 
the February 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . .  that is, affording a claimant a 
meaningful opportunity to  participate effectively in the 
processing of [the] claim. . .  ."  Mayfield, 19 Vet. App. at 
128. 
b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing psychiatric 
examinations or obtaining psychiatric or medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2004 PTSD examination, which was thorough 
in nature and adequate for the purposes of deciding the claim 
for higher initial or staged ratings for the veteran's PTSD.  
The Board finds that the medical and psychiatric evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law & Regulations 

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for  
"[o]ccupational and social impairment with occasional  
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R.  
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and  
maintaining effective work and social relationships."  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 50 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 


c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

March 2003 VA treatment records indicate that while the 
veteran was there "to get some testing done for agent 
orange", he indicated that his wife wanted him to find out 
why he was tired and irritable.  He noted that "I have been 
this way for a long time."  He complained of being a poor 
sleeper and having chronic headaches.  The diagnoses included 
depression.

According to April 2003 treatment records, the veteran 
reported "I have been a nervous wreck ever since Vietnam."  
He indicated that he thought about Vietnam every day.  He 
reported that he did not trust people and avoided crowds.  
The physician diagnosed the veteran with PTSD and recommended 
that he seek counseling at the VAMC.

In May 2003, the veteran underwent a VA psychiatric/mental 
health assessment with a licensed social worker.  At this 
time, the veteran reported having the following PTSD 
symptoms: nightmares, intrusive thoughts, intense emotional 
and physiological psychological distress when exposed to 
reminders of his active service, avoidance of such stimuli, 
diminished interest in activities, detachment/estrangement, 
restricted range of affect, sense of foreshortened future, 
sleep impairment, irritability and anger problems, 
hypervigilence, and an          exaggerated startle response.  
He reported a history of suicidal thoughts and violence.  He 
also reported a history of heavy drinking since the military.  
The veteran indicated that he had been married 37 years, had 
two children, and had good family relationships.  He worked 
full time as a truck driver.

A mental status exam revealed that the veteran appeared 
alert, attentive, and oriented times 3.  He was cooperative 
and reasonable with appropriate grooming.  His speech was 
normal and intact.  He had no delusions or hallucinations and 
denied any current suicidal or violent ideations.  The 
veteran had a restricted affect and euthymic mood.  His 
thought processes were normal, and his insight and judgment 
were good.  His memory was intact.

Based on these data, the social worker diagnosed the veteran 
with chronic PTSD and major depression, and assigned a GAF 
score of 40.

The veteran submitted to a VA PTSD examination in November 
2004.  The doctor reviewed the veteran's claims file.  He 
reported sleep disturbances,  intrusive and distressing 
memories, and irritability.  He also reported that he drank 
daily to relax.  He related a feeling of detachment or 
estrangement from others and a restricted range of affect.  
He also reported an exaggerated startle response.  The 
veteran indicated that he had few interests in life.  

A mental status examination revealed that the veteran was 
neatly and cleanly dressed with good grooming and hygiene.  
He was nervous but cooperative.  He had normal speech and no 
perceptual problems.  The veteran exhibited a normal thought 
process, and his insight and judgment were good.  He admitted 
that he thought about suicide "a lo[t]" and "frequently."  
He had a plan but had not followed through because of his 
wife and grandchildren.  He appeared oriented x4, and the 
examiner noted that his long- and short-term memory were good 
and generally good, respectively.  There was no obsessive or 
ritualistic behavior.  

Based on this data, the doctor diagnosed the veteran with 
PTSD.  She made no Axis II diagnosis.  She concluded that the 
veteran had a GAF score of 46 but that he was capable of 
managing benefit payments.  The doctor made the following 
statement:

Quality of life is fair due to his expectations of 
himself to be productive, and because by being 
productive it helps with memories.  Prognosis is 
poor; when he retires, he will probably have 
worsening of symptoms.

In December 2004, the veteran underwent another VA 
psychiatric/mental health assessment conducted by the same 
licensed social worker who performed the May 2003 psychiatric 
evaluation.  At this time, the veteran reported having the 
following PTSD symptoms: nightmares, intrusive thoughts, 
physiological reactivity, avoidance of family members, 
isolation at work, sense of foreshortened future, sleep 
disturbances, anger problems, and hypervigilence.  He 
reported that his daughter had recently passed away due to an 
unintentional drug overdose.  

A mental status examination revealed that the veteran was 
alert, attentive, and oriented times 3.  He was cooperative 
and reasonable with appropriate grooming.  He had normal 
speech and no perceptual problems.  The veteran exhibited a 
normal thought process, and his insight and judgment were 
good.  His memory was intact.  His affect was blunted with an 
anxious and depressed mood.  There was no suicidal or 
homicidal ideation.

Based on this data, the social worker diagnosed the veteran 
with chronic PTSD.  She made no Axis II diagnosis.  She 
concluded that the veteran had a GAF score of 35.

A February 2005 letter from the social worker indicates that 
the veteran's PTSD symptoms were severe and had impaired his 
career and social life.  She related that the veteran 
suffered from the following symptoms: intensive intrusive 
thoughts, nightmares, flashbacks, "vague descriptions of 
hallucinations", intense emotional and physiological 
distress when exposed to reminders of trauma events, 
avoidance, diminished interest in activities, detachment and 
estrangement, restricted range of affect, sense of 
foreshortened future, sleep disturbances, anger and rage 
problems, concentration problems, startle response, and 
hypervigilance.  The social worker indicated that the veteran 
had severe limitations on all major aspects of his life, 
including his employment, social relationships, and marriage, 
due to the fact that he isolates himself from others.  She 
further related that the veteran occasionally thought of 
committing suicide and reported a continued feeling of 
hopelessness and depression.  However, the social worker's 
progress notes from February 2005 indicate that he had no 
suicide or homicide ideation.  

March 2005 VA treatment records indicate that the veteran was 
alert and oriented times 3.  His thoughts were well organized 
and he appeared anxious.  He had no suicidal or homicidal 
ideations.  The social worker diagnosed severe PTSD.

May 2005 VA treatment records indicate that the veteran 
complained of the following symptoms: depression, frustration 
and irritability, nightmares, sleep disturbances, obsessive 
thoughts, and flashbacks.  He denied any suicidal or 
homicidal ideations.  He indicated that he had been more 
irritable and angry and that work had become more difficult 
as a result.  He continually had thoughts of quitting.  He 
related a recent argument with his boss where he "told him I 
was sick" and "just walked out."  He was scared that he 
would be fired over this incident.  Although he admitted to 
having suicidal thoughts in the past, he stated that he 
"wants to be able to feel better and have some enjoyment in 
life."

June 2005 VA treatment records indicate that the veteran 
continued to complain about frustration, irritability, 
nightmares, and flashbacks.  He was alert, oriented times 3, 
had well organized thoughts, and appeared anxious.  The 
social worker expressed concern about his excessive alcohol 
consumption.  She described the veteran's PTSD as severe and 
noted that it had drastically affected his ability to 
function in most spheres of his life, including work and 
relationships.

August 2005 treatment records indicate that the veteran was 
alert, oriented x3, anxious, and appeared stressed.  He 
denied any suicidal or homicidal ideations.  The social 
worker continued to describe his PTSD as severe.

In his September 2005 substantive appeal, the veteran 
indicated that suffered from panic attacks and anxiety 
"maybe once a day or more."  He related intense intrusive 
thoughts daily and nightmares "a couple of times a week."  
He indicated that he thought about suicide daily.  

October 2005 treatment notes indicate that the veteran 
complained that his symptoms were getting worse.  He became 
more tense and irritated at very minor things.  He related 
that his work continued to suffer due to his rigid, 
inflexible thinking and inability to tolerate unexpected 
changes.  For example, one day he showed up for work and was 
told that he was being moved to a different location.  The 
veteran stated that "he started feeling very angry" because 
it had disrupted his plans.  He told his supervisor he needed 
a week off because he "just wasn't able to tolerate the 
sudden change in [] routine."  He experienced thoughts of 
suicide and stated that "I would have probably blown my 
brains out if [his wife] hadn't stayed with me."  However, 
the social worker noted no suicidal or homicidal ideations.  
A mental status examination revealed that the veteran was 
alert and oriented times 3.  His thoughts were well 
organized, and he appeared tired and anxious. 

In a correspondence received January 2006, the veteran stated 
that "my PTSD is making me unemployable."

February 2006 VA treatment notes indicate that the veteran's 
son committed suicide and that he was not coping well.  He 
quit work in December because "I was so angry . . . so wound 
up that I felt I was going to hurt some on[e]."  The veteran 
reported feeling very confused, angry, bitter and "at the 
end of his rope."  He stated that he had thoughts of suicide 
but wondered if he would act on it if he reached "the 
breaking point."  Although the veteran was worried about 
finances, his wife had expressed concern "that he not return 
to work with the behavior change over the past two months 
(even starting before his son's death)."  The psychiatrist 
recommended that he not attempt to work and noted that it was 
unlikely that he would be able to work in the foreseeable 
future.  The doctor indicated that the veteran was unable to 
work "on account of his PTSD and the recent death of his 
son."

A mental status examination revealed that the veteran was 
well oriented and alert but depressed.  His speech was 
coherent and relevant.  His thought processes were logical 
and goal directed.  There was no evidence of psychosis, 
mania, anxiety, or cognitive defects.

b. Discussion

The Board determines that the evidence preponderates against 
a higher initial rating in excess of 30 percent from April 
14, 2003 through November 17, 2004, which is when the veteran 
submitted to a VA examination.  Specifically, the record 
reflects that the veteran had moderate PTSD symptoms, to 
include nightmares, flashbacks, sleep disturbances, intrusive 
thoughts, and depressed mood.  While there is some indication 
of flattened affect, the evidence does not indicate that the 
veteran experienced such symptoms as impaired abstract 
thinking; circumstantial, circumlocutory, or stereotyped 
speech; or impairment of memory, which would typify the next 
higher rating of 50 percent. 

While the Board  recognizes that the veteran, by his own 
account, did not trust people, which could weigh in favor of 
a 50 percent rating by showing a difficulty in establishing 
and maintaining effective relationships, he had been married 
for 37 years and was in close contact with his children.  He 
described his significant family and peer relationships as 
"good," which weighs against a 50 percent rating.  
The GAF score of 40 represented "serious" symptoms, but it is 
clear that the veteran does not have most of the symptoms 
listed as characteristic or illustrative of a higher than 30 
percent rating, prior to November 18, 2004, under the 
criteria for rating mental disorders.  See 38 C.F.R. § 4.130.   

In further support of this conclusion, the Board notes that, 
despite a GAF score of 40, the mental status examination in 
May 2003 revealed that the veteran appeared alert, attentive, 
and oriented times 3.  He was cooperative and reasonable with 
appropriate grooming.  His speech was normal and intact.  He 
had no delusions or hallucinations and denied any current 
suicidal or violent ideations.  While the veteran's affect 
was restricted, his thought processes were normal, his 
insight and judgment were good, and his memory was intact.  
He did not have most of the symptoms that are illustrative of 
a 50 percent rating under 38 C.F.R. § 4.130.  The Board finds 
that the overall psychiatric disability picture, while 
reflecting symptomatic PTSD, is not consistent with 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the cited legal 
authority. 

The November18, 2004 psychiatric examination resulted in a 
GAF score of 46 but there was an increase in PTSD 
symptomatology and the veteran's prognosis was listed as 
poor, albeit prospectively when he retires from work.  The 
mental status examination was essentially unremarkable but 
the veteran's reported symptoms that are consistent with 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of 38 C.F.R. § 4.130, 
which supports a 70 percent rating from November 18, 2004 
through December 16, 2004.   

As for the severity of the veteran's PTSD from December 17, 
2004 through February 7, 2006, the Board determines that the 
evidence weighs against a rating in excess of 70 percent.  It 
is evident that the veteran's disability worsened since the 
November 2004 examination but the rating increase from 30 to 
70 percent reflects this.  The veteran consistently reported 
having suicidal ideations, as reflected in the November 2004 
VA PTSD examination report, the VA social worker's February 
2005 letter, the September 2005 VA treatment record, and the 
October 2005 VA treatment record.  In addition, the veteran 
also reported continuous irritability, as noted in the 
November 2004, May 2005, June 2005, and October 2005 VA 
treatment records, which would support a 70 percent rating.  
Furthermore, the record discloses that the veteran has 
consistently exhibited a depressed mood as well as an 
inability to adapt to stressful circumstances at work.  
Finally, the veteran's GAF scores from 46 in November 2004 
and 35 in December 2004 are consistent with the 70 percent 
rating; they are not indicative of the next highest rating of 
100 percent.  

The Board finds that a higher rating of 100 percent for this 
time period is not warranted, as the record does not reflect 
that the veteran experienced persistent delusions or 
hallucinations or that he had memory loss for names of close 
relatives or his own name, as would characterize a 100 
percent rating.  The record also does not suggest that the 
veteran had an intermittent inability to perform activities 
of daily living, such as maintenance of minimal personal 
hygiene; the November 2004 VA treatment record notes that he 
was neat and clean with good grooming and hygiene, and the 
December 2004 VA examiner observed that the veteran had 
adequate grooming.  These medical records likewise do not 
indicate that the veteran has exhibited disorientation as to 
time or place, as would support a 100 percent evaluation.  As 
such, the Board finds that a higher rating of 100 percent 
from November 17, 2004 through February 7, 2006 is not 
warranted. 
  
However, a rating of 100 percent is warranted from February 
8, 2006, which is when the veteran was seen by a VA 
psychiatrist.  The veteran reported thoughts of suicide and 
eventually quit work because he had come close to hurting 
someone.  Furthermore, the VA psychiatrist determined that 
the veteran was unable to work and recommended that he not 
attempt to return to work.  The Board finds that the 
veteran's PTSD has been manifested by total occupational and 
social impairment since February 8, 2006.  Accordingly, the 
veteran's PTSD warrants a 100 schedular percent rating for 
this time period.   

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment beyond that contemplated by the 
rating schedule or other comparable effects prior to February 
8, 2006.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV. Conclusion

For the reasons stated above, the Board finds that from April 
13, 2004 through November 17, 2004, the veteran is entitled 
to an initial or staged rating of 30 percent.  From November 
18, 2004 through February 7, 2006, the veteran is entitled to 
an initial or staged rating of 70 percent, but not more than 
70 percent.  From  February 8, 2006, the veteran is entitled 
to a 100 percent rating.


ORDER

For the time period between April 13, 2004 and November 17, 
2004, entitlement to an initial or staged rating for PTSD in 
excess of 30 percent is denied.

For the time period from November 18, 2004 through December 
16, 2004, entitlement to an initial or staged rating of 70 
percent for PTSD, but not more than 70 percent, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

For the time period from December 17, 2004 through February 
7, 2006, entitlement to an initial or staged rating in excess 
of 70 percent for PTSD is denied.

For the time period beginning February 8, 2006, entitlement 
to a 100 percent rating for PTSD is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


